Exhibit 10.4

 

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

 

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is made and
entered into effective as of          , 2004 (the “Commencement Date”), between
[Guitar Center, Inc.][Musician’s Friend, Inc.][Guitar Center Stores, Inc.], a
Delaware corporation (the “Company”), and                 (the “Executive”).

 

RECITALS:

 

A.                                   Executive is currently employed by the
Company.

 

B.                                     The Company and Executive wish to set
forth the compensation and benefits which Executive shall be entitled to receive
in the event Executive’s employment with the Company is terminated under the
circumstances described herein.

 

AGREEMENT:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL COMMENCE ON THE COMMENCEMENT DATE HEREOF AND SHALL CONTINUE IN EFFECT
THROUGH            , 2007 (THE “SCHEDULED EXPIRATION DATE”); PROVIDED, HOWEVER,
THAT IN THE EVENT NEITHER PARTY TO THIS AGREEMENT HAS GIVEN WRITTEN NOTICE TO
THE OTHER PARTY OF ITS INTENT TO TERMINATE THIS AGREEMENT BY THE DATE THAT IS
ONE HUNDRED TWENTY (120) DAYS PRIOR TO THE SCHEDULED EXPIRATION DATE (AS MAY BE
EXTENDED BY OPERATION OF THIS SECTION 1), THE SCHEDULED EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED BY AN ADDITIONAL TWELVE (12) MONTHS.


 


2.                                       SEVERANCE.


 

(a)                                  SEVERANCE.  No benefits shall be payable
under this Agreement unless there has been a Qualifying Termination.  For
purposes of this Agreement, a “Qualifying Termination” shall mean a termination
of Executive’s employment with the Company prior to the Scheduled Expiration
Date (i) by the Company without Cause or (ii) by the Executive with Reasonable
Justification.  A termination of Executive’s employment as a result of
Executive’s death or Disability shall not be a Qualifying Termination.  In the
event of a Qualifying Termination, Executive shall be entitled to receive the
following severance benefits, unless Executive has breached the provisions of
this Agreement, in which case the provisions of Section 8(a)(ii) shall apply:

 


(I)                                     ACCRUED BASE SALARY.  THE COMPANY SHALL
PAY TO THE EXECUTIVE HIS CURRENT BASE SALARY THROUGH THE DATE OF TERMINATION.


 


(II)                                  CASH SEVERANCE.  EXECUTIVE SHALL BE
ENTITLED TO RECEIVE, AT THE TIMES SPECIFIED IN SECTION 2(B), SEVERANCE PAY IN AN
AMOUNT EQUAL TO THE SUM OF:

 

--------------------------------------------------------------------------------


 

(A)                              Executive’s current annual base salary as in
effect immediately prior to the date of termination, payable over the twelve
(12) month period commencing on the date of termination (the “Severance
Period”); plus

 

(B)                                an annual cash bonus equal to the last annual
cash bonus (excluding any portion thereof that the Chief Executive Officer of
the Company considered extraordinary and non-recurring) Executive received prior
to termination, if any.  Except as set forth in the preceding sentence, the
Company shall not be obligated to pay any bonus with respect to the year in
which the date of termination occurs, regardless of the financial performance of
the Company or any other Company policy or prior practice; plus

 

(C) any unpaid vacation accrued through the date of termination in accordance
with Company policy; plus

 

(D) reimbursement for all outstanding expenses incurred by Executive prior to
the date of termination and in the course of performing Executive’s duties as an
employee of the Company which are consistent with the Company’s policies in
effect from time to time with respect to travel, entertainment and other
business expenses, subject to the Company’s requirements with respect to
reporting and documenting such expenses.

 

(iii)                               BENEFITS.  In the event that Executive
elects to continue group health insurance coverage for himself and his eligible
dependents who were covered under the Company’s medical plans as of the date of
termination, at the same level in effect as of the date of termination, pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay for the amount of his premium payments for such
coverage for the Severance Period (or, if such continuation is not permitted by
the Company’s insurers beyond the date of termination, a cash payment equal to
the average annual premium the Company pays to obtain health insurance for an
employee).  In the event Executive desires to discontinue this coverage, he
shall notify the Company in writing which shall promptly terminate the coverage
benefit.

 

(iv)                              COMPANY CAR.  Executive may at his sole
expense elect to assume the lease on any Company-provided automobile used by
Executive as of the date of termination, if any, or, if such vehicle is owned by
the Company, purchase such vehicle at a price equal to its wholesale “blue book”
value.

 

(v)                                 STOCK OPTIONS.  Following the date of
termination, Executive’s stock options, if any, shall continue to be governed by
the terms of the stock option plan and agreements pursuant to which such options
were granted.

 

(b)                                 TIMING OF POST-TERMINATION PAYMENTS.  The
severance payments provided for in Section 2(a)(ii)(A) above shall be paid
periodically in the same amounts and at the same intervals as Executive’s base
salary was paid immediately prior to the date of termination.  The severance
payment provided for in Section 2(a)(ii)(B) above shall

 

2

--------------------------------------------------------------------------------


 

be paid on the last day of the Severance Period.  Notwithstanding the foregoing,
the Company, in its sole discretion, may at any time or from time to time elect
to accelerate the payment of any cash severance amount and pay such amount as a
lump sum, discounted to reflect such early payment at the then prevailing prime
rate of interest established by Wells Fargo Bank.  In addition, if Executive has
breached the provisions of this Agreement, the Company shall have the right to
terminate the severance payments provided for in this Section 2 pursuant to the
provisions of Section 8(a)(ii).

 

(c)                                  EXCLUSIVE REMEDY.  Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of the Executive’s rights to salary, severance, benefits, bonuses and other
amounts hereunder (if any) accruing after the termination of Executive’s
employment shall cease upon such termination.  In the event of a termination of
Executive’s employment with the Company, the Executive’s sole and exclusive
remedy shall be to receive the severance payments and benefits described in this
Section 2.  Executive shall have no duty to mitigate any damages which Executive
may suffer as a result of any termination of employment nor shall the severance
benefits payable to Executive be reduced by any sums actually earned by
Executive as a result of any other employment obtained by Executive.

 

(d)                                 RELEASE.  As a condition to the Executive’s
receipt of any post-termination benefits described in this Agreement, the
Executive shall be required to execute a Release of all claims arising out of
his employment or the termination thereof, which release will also include a
customary non-disparagement covenant from Executive (the “Release”), in a form
reasonably acceptable to the Company.  Such Release shall specifically relate to
all of the Executive’s rights and claims in existence at the time of such
execution but shall exclude any continuing obligations the Company or any of its
affiliates may have to the Executive following the date of termination under
this Agreement or any other agreement expressly providing for obligations to
survive the Executive’s termination of employment.

 

(e)                                  OTHER TERMINATION.  If the Employment
Period is terminated prior to the Scheduled Expiration Date for any reason other
than by the Company without Cause or by the Executive with Reasonable
Justification, including as a result of Executive’s death or Disability, the
Executive shall be entitled to receive only his base salary and then only to the
extent such amount has accrued through the date of termination.

 

(f)                                    DEFINITION OF CAUSE.  For purposes of
this Agreement, “Cause” means any termination by the Company of Executive’s
employment within ninety (90) days after the Board of Guitar Center, Inc.
(“Parent”) becomes aware of the occurrence of any of the following:

 

(i)                                     the ongoing and repeated failure by the
Executive to perform such lawful duties consistent with Executive’s position as
are reasonably requested by either the Chief Executive Officer of the Company or
the Board of Parent in good faith as documented in writing to the Executive;


 

(ii)                                  the Executive’s ongoing and repeated
material neglect of his duties on a general basis, notwithstanding written
notice of objection from either the

 

3

--------------------------------------------------------------------------------


 

Chief Executive Officer of the Company or the Board of Parent and the expiration
of a thirty (30) day cure period;


 

(iii)                               the commission by the Executive of any act
of fraud, theft or criminal dishonesty with respect to the Company or any of its
affiliates, or the conviction of the Executive of any felony;


 

(iv)                              the Executive’s failure to adhere to all
policies and procedures established by the Company from time to time in its
discretion, generally applicable to all executives of the Company and disclosed
to Executive, including without limitation, any policies related to sexual
harassment, anti-discrimination and similar employment practices;

 

(v)                                 the commission of any act involving moral
turpitude which (y) brings the Company or any of its affiliates into public
disrepute or disgrace, or (z) causes material injury to the customer relations,
operations or the business prospects of the Company or any of its affiliates; or


 

(vi)                              material breach by the Executive of this
Agreement, including, without limitation, any breach by the Executive of the
Confidentiality and Noncompetition Agreements (as defined in Section 3 below),
not cured within thirty (30) days after written notice to Executive from either
the Chief Executive Officer of the Company or the Board of Parent; provided,
however, that in the event of an intentional breach of the provisions of the
Confidentiality and Noncompetition Agreements, the Executive shall not have the
opportunity to cure.


 

(g)                                 DEFINITION OF DISABILITY.  For purposes of
this Agreement the term “Disability” means any long-term disability or
incapacity which (i) renders the Executive unable to substantially perform all
of his duties hereunder for ninety (90) days during any one hundred eighty (180)
day period or (ii) would reasonably be expected to render the Executive unable
to substantially perform all of his duties for ninety (90) days during any one
hundred eighty (180) day period, in each case as determined by the Board of
Parent (excluding the Executive if he should be a member of the Board of Parent
at the time of such determination) in its good faith judgment after seeking and
reviewing advice from a qualified physician.

 

(h)                                 DEFINITION OF REASONABLE JUSTIFICATION.  For
purposes of this Agreement, “Reasonable Justification” means any voluntary
termination by the Executive of his employment with the Company within ninety
(90) days after the occurrence of any of the following events without
Executive’s written consent:

 

(i)                                     the Executive is directed to perform an
act that the Executive reasonably believes after consultation with counsel to be
in contravention of law, or which the Executive reasonably believes would
subject the Company and himself to material liability, despite his prior express
written objection addressed to the Board of Parent with respect to such action;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  there has been any material reduction in
the nature or scope of Executive’s responsibilities, or the Executive is
assigned duties that are materially inconsistent with his position (in each
case, other than on a temporary basis);


 

(iii)                               there is any material reduction in the
Executive’s compensation or a material reduction in Executive’s other benefits
(other than reductions in benefits that generally affect all employees entitled
to such benefits ratably);


 

(iv)                              the Executive is required by the Company or
any of its affiliates, after written objection by the Executive addressed to the
Chief Executive Officer of the Company, to relocate his principal place of
employment outside a radius of fifty miles from his place of employment
immediately prior to such relocation; or


 

(v)                                 there is a material failure by the Company
or any of its affiliates to perform any of its obligations to the Executive
under this Agreement;


 

provided, however, that with respect to breaches of Section 2(h)(ii), (iii) and
(v), the Company shall be given written notice by Executive of such breach and
thirty (30) days to cure such breach.

 

3.                                       CONFIDENTIALITY AND NONCOMPETITION
AGREEMENTS.  Executive acknowledges and reaffirms his obligations to the Company
pursuant to any confidentiality, noncompetition and/or nonsolicitation
agreements entered into by Executive with the Company and/or its affiliates (the
“Confidentiality and Noncompetition Agreements”).

 

4.                                       NON-DISPARAGEMENT.  Executive agrees
that he will not disparage or denigrate to any person any aspect of his past
relationship with the Company or any of its affiliates, nor the character of the
Company or any of its affiliates or their respective agents, representatives,
products, or operating methods, whether past, present, or future, and whether or
not based on or with reference to their past relationship; provided, however,
that this paragraph shall have no application to any evidence or testimony
requested of Executive by any court or government agency.  In the event any
government agency or any of Company’s or any of its affiliates’ present or
future labor unions, adverse parties in actual or potential litigation,
suppliers, service providers, employees or customers initiate communications
with the Executive, the Executive agrees that he will inform any such persons,
consistent with this paragraph, of his change in status and direct such persons
to an appropriate office or current employee of Company.

 

5.                                       TRANSITIONAL INQUIRIES.  For a
reasonable period of time following the date of termination, Executive agrees to
make himself available to the Company to answer telephone inquiries related to
the transition of his duties.  Executive’s obligations pursuant to this
Section 5 are a material inducement to the Company’s entering into this
Agreement with Executive.

 

5

--------------------------------------------------------------------------------


 


6.                                       RIGHT TO CONSULT COUNSEL.  EXECUTIVE
REPRESENTS AND AGREES THAT HE FULLY UNDERSTANDS HIS RIGHT TO DISCUSS ALL ASPECTS
OF THIS AGREEMENT WITH HIS PRIVATE ATTORNEY, AND THAT TO THE EXTENT, IF ANY,
THAT HE DESIRED, HE AVAILED HIMSELF OF SUCH RIGHT.  EXECUTIVE FURTHER REPRESENTS
THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT, THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT, THAT HIS AGREEMENT TO
EXECUTE THIS AGREEMENT HAS NOT BEEN OBTAINED BY ANY DURESS AND THAT HE FREELY
AND VOLUNTARILY ENTERS INTO IT, AND THAT HE HAS READ THIS DOCUMENT IN ITS
ENTIRETY AND FULLY UNDERSTANDS THE MEANING, INTENT AND CONSEQUENCES OF THIS
DOCUMENT.


 


7.                                       NOTICES.  ALL NOTICES, REQUESTS,
DEMANDS, CLAIMS, AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING.  ANY
NOTICE, REQUEST, DEMAND, CLAIM OR OTHER COMMUNICATION HEREUNDER SHALL BE
DELIVERED PERSONALLY TO THE RECIPIENT, DELIVERED BY UNITED STATES POST OFFICE
MAIL (POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), TELECOPIED TO THE INTENDED
RECIPIENT AT THE NUMBER SET FORTH THEREFOR BELOW (WITH HARD COPY TO FOLLOW), OR
SENT TO THE RECIPIENT BY REPUTABLE EXPRESS COURIER SERVICE (CHARGES PREPAID) AND
ADDRESSED TO THE INTENDED RECIPIENT AS SET FORTH BELOW: IF TO THE COMPANY, TO:

 

Guitar Center, Inc.

5795 Lindero Canyon Road

Westlake Village, California 91362

Attention:  General Counsel

Telephone:  (818) 735-8800

Telecopier:  (818) 735-4923

 

If to the Executive, to the address noted on the signature page of this
Agreement or such other address as the recipient party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith. 
Any such communication shall be deemed to have been delivered and received (a)
when delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail.

 

6

--------------------------------------------------------------------------------


 


8.                                       GENERAL PROVISIONS.


 


(A)                                  SEVERABILITY/ENFORCEMENT.


 


(I)                                     IT IS THE DESIRE AND INTENT OF THE
PARTIES HERETO THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE FULLEST
EXTENT PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH
JURISDICTION IN WHICH ENFORCEMENT IS SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR
PROVISION OF THIS AGREEMENT SHALL BE ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, PROHIBITED OR UNENFORCEABLE FOR ANY REASON, SUCH
PROVISION, AS TO SUCH JURISDICTION, SHALL BE INEFFECTIVE, WITHOUT INVALIDATING
THE REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION.  NOTWITHSTANDING THE FOREGOING, IF
SUCH PROVISION COULD BE MORE NARROWLY DRAWN SO AS NOT TO BE INVALID, PROHIBITED
OR UNENFORCEABLE IN SUCH JURISDICTION, IT SHALL, AS TO SUCH JURISDICTION, BE SO
NARROWLY DRAWN, WITHOUT INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT
OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


(II)                                  IN ADDITION TO THE FOREGOING, AND NOT IN
ANY WAY IN LIMITATION THEREOF, OR IN LIMITATION OF ANY RIGHT OR REMEDY OTHERWISE
AVAILABLE TO THE COMPANY, IF THE EXECUTIVE MATERIALLY VIOLATES ANY PROVISION OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 5 HEREOF, OR EXECUTIVE’S
CONFIDENTIALITY AND NONCOMPETITION AGREEMENTS, (AND SUCH VIOLATION, IF
UNINTENTIONAL ON THE PART OF THE EXECUTIVE, CONTINUES FOR A PERIOD OF TWENTY-ONE
(21) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE FROM THE COMPANY), ANY SEVERANCE
PAYMENTS THEN OR THEREAFTER DUE FROM THE COMPANY TO THE EXECUTIVE MAY BE
TERMINATED FORTHWITH AND UPON SUCH ELECTION BY THE COMPANY, THE COMPANY’S
OBLIGATION TO PAY AND THE EXECUTIVE’S RIGHT TO RECEIVE SUCH SEVERANCE PAYMENTS
SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT.  THE EXECUTIVE’S
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 5
HEREOF, OR EXECUTIVE’S CONFIDENTIALITY AND NONCOMPETITION AGREEMENTS SHALL NOT
BE LIMITED OR AFFECTED BY, AND SUCH PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING THE TERMINATION OF ANY SEVERANCE PAYMENTS BY THE COMPANY
IN ACCORDANCE WITH THIS SECTION 8(A)(II).  THE EXERCISE OF THE RIGHT TO
TERMINATE SUCH PAYMENTS SHALL NOT BE DEEMED TO BE AN ELECTION OF REMEDIES BY THE
COMPANY AND SHALL NOT IN ANY MANNER MODIFY, LIMIT OR PRECLUDE THE COMPANY FROM
EXERCISING ANY OTHER RIGHTS OR SEEKING ANY OTHER REMEDIES AVAILABLE TO IT AT LAW
OR IN EQUITY.


 


(B)                                 COMPLETE AGREEMENT; SURVIVAL.  THIS
AGREEMENT, THOSE DOCUMENTS EXPRESSLY REFERRED TO HEREIN AND ALL OTHER DOCUMENTS
OF EVEN DATE HEREWITH EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE
PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED
TO THE SUBJECT MATTER HEREOF IN ANY WAY; PROVIDED, HOWEVER, THAT THIS AGREEMENT
SHALL NOT AMEND, SUPERCEDE OR TERMINATE ANY RIGHTS GRANTED TO EXECUTIVE PURSUANT
TO ANY INDEMNIFICATION AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR ANY
AFFILIATE OF THE COMPANY.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE HEREIN SHALL, AS APPLICABLE, SURVIVE ANY TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 

(c)                                  SUCCESSORS AND ASSIGNS.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by the Executive and the Company and their respective
successors, assigns, heirs, representatives and estate;

 

7

--------------------------------------------------------------------------------


 

provided, however, that the rights and obligations of the Executive under this
Agreement shall not be assigned without the prior written consent of the
Company.  Without limiting the foregoing, it is expressly acknowledged that the
Company may transfer Executive and assign this Agreement to any present or
future affiliate of the Company.

 

(d)                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
CALIFORNIAWITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
CALIFORNIA TO BE APPLIED.

 

(e)                                  ARBITRATION.


 

(i)                                     Unless otherwise provided herein, in the
event that there shall be a dispute (a “Dispute”) among the parties arising out
of or relating to this Agreement, or the breach thereof, the parties agree that
such dispute shall be resolved by final and binding arbitration before a single
arbitrator in Los Angeles County, California, administered by the American
Arbitration Association (the “AAA”), in accordance with AAA’s Employment ADR
Rules.  The arbitrator’s decision shall be final and binding upon the parties,
and may be entered and enforced in any court of competent jurisdiction by either
of the parties.  The arbitrator shall have the power to grant temporary,
preliminary and permanent relief, including without limitation, injunctive
relief and specific performance.

 

(ii)                                  The Company will pay the direct costs and
expenses of the arbitration.  Executive and the Company are responsible for
their respective attorneys’ fees incurred in connection with enforcing this
Agreement; however, Executive and the Company agree that, except as may be
prohibited by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party.

 

(iii)                               This Section 8(e) shall not apply to the
Confidentiality and Noncompetition Agreements.

 

(f)                                    JURISDICTION, ETC.


 

(i)                                     Without limiting the generality of the
arbitration provisions contained in Section 8(e), each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any California State court or Federal court of
the United States of America sitting in the State of California, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such California State court or, to the extent permitted by
law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any California State or Federal court.  Each of the parties hereto irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


 

(iii)                               The Company and the Executive further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without the necessity for service by any other means
provided by law.


 

(g)                                 AMENDMENT AND WAIVER.  The provisions of
this Agreement may be amended and waived by mutual agreement of the parties only
by a written instrument executed by the Company and Executive which makes
express reference to this Agreement and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement or any provision hereof.

 

(h)                                 WAIVER OF JURY TRIAL.  CONSISTENT WITH THE
INTENTION OF SECTION 8(E), EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

 

(i)                                     HEADINGS.  The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

(j)                                     COUNTERPARTS.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

(k)                                  CONSTRUCTION.  The parties participated
jointly in the negotiation and drafting of this Agreement and the language used
in this Agreement shall be deemed to be the language chosen by the parties to
express their mutual intent.  If an ambiguity or question of intent or
interpretation arises, then this Agreement will accordingly be construed as
drafted jointly by the parties to this Agreement, and no presumption or burden
of proof will arise favoring or disfavoring any party to this Agreement by
virtue of the authorship of any of the provisions of this Agreement.

 

(l)                                     AT-WILL EMPLOYMENT.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
at-will, as defined under applicable law.  Executive acknowledges and agrees
that nothing in this Agreement shall confer upon Executive any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with Executive’s right or the Company’s right to terminate Executive’s
employment at any time, with or without cause and with or without prior notice.

 

9

--------------------------------------------------------------------------------


 

(m)                               NO THIRD PARTY BENEFICIARIES.  Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties and their respective successors and permitted assigns any rights or
remedies under or by reason of this Agreement.

 


(N)                                 RESIGNATION AS OFFICER AND DIRECTOR. 
EFFECTIVE AS OF THE DATE OF TERMINATION OF EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, EXECUTIVE SHALL BE DEEMED TO HAVE RESIGNED FROM ALL OFFICES AND
DIRECTORSHIPS, IF ANY, THEN HELD WITH THE COMPANY OR ANY OF ITS AFFILIATES.

 

 

(Signature Page Follows)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Severance
Benefits Agreement as of the date first written above.

 

 

[GUITAR CENTER, INC.]

 

[MUSICIAN’S FRIEND, INC.]

 

[GUITAR CENTER STORES, INC.]

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

[Name of Executive]

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------